Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1 and 16.
Kim et al (US 20190043353 A1) teaches a system for operation of a host vehicle using intersection location data. The system comprises a detector which is configured to output a vehicle signal indicative of a location of a leading vehicle and a controller configured to receive the signal and associate the signal with the intersection location data to prevent the host vehicle from entering the intersection until the leading vehicle has traveled beyond the intersection.
Ando (US 20170169709 A1) teaches a drive support apparatus that sets a support level according to a collision risk determination in the case a traveling road is not determined as a priority road. The apparatus further determines whether a display state of a signal device is giving right of way to the self-vehicle.
Park (US 20110282558 A1) teaches and adaptive cruise control method on an incline for improving traveling performance and stoppage maintenance performance.

Green (US 10019011 B1) teaches autonomous vehicle systems that include a machine-learned yield model. The machine-learned model can be trained to receive and process feature data descriptive of objects detected by the autonomous vehicle or the surrounding environment and in response to receipt of the data can provide yield decisions for the autonomous vehicle relative to the objects.
The features “wherein the program, when executed by the processor, causes the processor to: 
perform control such that the vehicle is prohibited from entering into the first region and stops before the first region in response to a determination that all of the following conditions are met: 
there is no obstacle in the first region;Appl. No. 17/026,947Attorney Docket No. P61510 
there is no obstacle in the second region; 
there is an obstacle moving toward the second region in the third region; and 
the obstacle moving toward the second region is estimated to arrive at the second region earlier than the vehicle, and 
wherein the program, when executed by the processor, causes the processor to: 
perform control such that the vehicle is permitted to enter into the first region in response to a determination that all of the following conditions are met: 
there is no obstacle in the first region;
there is no obstacle in the second region; there is an obstacle moving toward the second region in the third region; and 
the obstacle moving toward the second region is estimated to arrive at the second region later than the vehicle.” when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571)270-3415.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.H./Examiner, Art Unit 4183                                                                                                                                                                                                        



/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668